Citation Nr: 1417536	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  95-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a sleeping disorder, to include as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and April 1982 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
	
In a June 2012 decision, the Board denied entitlement to service connection for a psychiatric disorder, claimed as a sleeping disorder, to include as secondary to a service-connected disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which in December 2012, upon a Joint Motion for Partial Vacatur and Remand (Joint Motion), vacated the Board's determination and remanded the matter for a new VA examination.  In July 2013, the Board remanded the case for a VA examination, which was conducted in August 2013.  

In November 2013, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in order to address the nature and etiology of the Veteran's claimed psychiatric disorder.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The requested opinion was received by the Board in December 2013.  In January 2013, the Board wrote to the Veteran, provided him a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).   The Veteran's representative submitted a brief in response to the VHA opinion in March 2014.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file and Virtual VA records to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.

As the Veteran receives ongoing VA treatment, updated records must be obtained and associated with the claims file.

The Veteran initially underwent a VA examination in October 2011.  The VA examiner diagnosed the Veteran with a mood disorder, NOS, and opined that the Veteran's mood disorder was less likely than not incurred in or caused by active duty service.  However, the December 2012 Joint Motion found the Veteran's October 2011 VA opinion to be inadequate, as the examiner's rationale improperly relied on the lack of consistent medical treatment to find that a relationship did not exist, and that the examiner failed to consider the Veteran's statements in support of his claim.  The Joint Motion directed that a new VA examination be conducted based on all the evidence of record.

As directed by the December 2012 Joint Motion, the Veteran underwent another VA examination in August 2013.  The Veteran reported that he starts crying when he is unable to finish chores at home due to low back pain, and that he suffers pain at night which doesn't let him sleep.  The examiner found no evidence of an Axis I diagnosis of a mental disorder; however, the examiner did note major depression, recurrent under Axis III, which is used for reporting current general medical conditions.  However, the Board found this opinion to be inadequate, as it did not consider or discuss the Veteran's diagnoses of a depressive disorder in October 2001 VA treatment records and a mood disorder in the October 2011 VA examination report.

To ensure full compliance with the Joint Motion, a VHA medical opinion was obtained in December 2013.  After a review of the entire claims file, the VHA physician found that the Veteran did not have a current psychiatric disorder, which included a depressive disorder or mood disorder.  Depressive or mood symptoms were only sporadically present since discharge, and when they were present, they were mild and appear to have been fully resolved.  The physician pointed out that while depressive symptoms were noted in service in 1987, they appeared to have resolved prior to 1990, and that there were no further complaints of any psychiatric concerns until October 2001, which appear to have resolved also.  He went on to say that if the Veteran did have a psychiatric disorder, it would be less likely than not related to any incident of service, because there was no continuum of treatment that would suggest the existence of a long-standing psychiatric disorder or disability pattern.  The VHA physician also found that it was less likely than not that any previously diagnosed disorder was caused or aggravated by the Veteran's service-connected fibromyalgia, because there was no discernible nexus among the Veteran's previously reported psychiatric concerns and his fibromyalgia.

While the VHA physician provides an explanation for his finding that the Veteran did not have a current psychiatric disability, his rationale for his opinion that a psychiatric disorder would not be related to service was based upon the lack of continuous treatment, which the December 2012 JMR found to be inadequate in the October 2011 VA examination.  

Additionally, with regard to secondary service connection, while the VHA physician stated that he reviewed the claims file, he did not discuss VA treatment records from January 2005, which show that while being seen for lower back pain, the Veteran's primary care doctor stated that his pain could be related to his degenerative disc disease and fibromyalgia.  The doctor went on further to note that the Veteran's limited functional capacity affected his mood and caused him to become clinically depressed.   The VHA physician also failed to discuss the August 2013 VA examination, which noted that the Veteran would start crying then he could not complete chores due to his back pain.  

Furthermore, the VHA physician did not acknowledge the Veteran's lay statements in his opinion, which was also not in compliance with the December 2012 Joint Motion.  The Veteran has stated that he developed psychiatric symptoms manifested by sleeping problems in 1999 due to his active duty service., and due to pain from his service-connected fibromyalgia.     

Based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination with a medical opinion addressing whether the Veteran has a current psychiatric disorder, and if so, whether it is related to service, or caused or aggravated by the Veteran's service-connected fibromyalgia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Medical Center in San Juan, Puerto Rico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2010 to the present.

2.  Schedule the Veteran for a VA mental disorders examination.  The complete claims folder (i.e., both the electronic VBMS claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished. Any testing deemed warranted should be accomplished. All indicated tests and studies should be performed.

The examiner should address the following:

A)  The examiner should identify any current psychiatric disorders.  

The examiner must specifically consider and address the Veteran's diagnosis of a depressive disorder during VA treatment in October 2001, and the diagnosis of a mood disorder during the October 2011 VA examination.  The examiner should consider that the requirement of a current disability is satisfied if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

B)  With regard to any psychiatric disorder diagnosed during the appeal, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed psychiatric disorder is related to any incident of service.  

In rendering this opinion, the examiner must consider and address the Veteran's in-service closed head injury, as well as the January 1987 in-service finding of a depressive state.  

C)  Also, with regard to any psychiatric disorder diagnosed during the appeal, the examiner must provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any such diagnosed psychiatric disorder was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected fibromyalgia. 

In rendering this opinion, the examiner must specifically consider and address the January 2005 VA treatment record, which states that the Veteran's lower back pain had affected his mood and caused him to become clinically depressed; and the August 2013 VA examination, which noted that the Veteran would start crying when he could not finish his chores due to pain.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  The examiner must consider the Veteran's lay statements regarding the progression of the disorder.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



